Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed 11/29/2021 has been entered.  Claims 21-40 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/28/2021.  

Response to Arguments
Applicant’s arguments filed 11/29/2021, pages 8-15, with respect to the rejections of claims 21-40 under 35 U.S.C. 35 U.S.C. 103, have been fully considered and they are persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 12/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10706630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Adam J. College on 12/23/2021.
Please amend claim 27 as follows:
27.  A non-volatile machine-readable storage medium comprising instructions configured to cause a processor to: receive, from an inertial measurement unit of a first computing device, data indicative of movement and orientation of the first computing device;
receive, from a camera of the first computing device, first video data representing a portion of a physical environment visible from a lens of the camera;
identify, based on location data, a first physical location of the first computing device in the physical environment;
In re: Iegor Antypovidentify a physical object in the portion of the physical environment represented in the first video data, wherein the physical object is identified using a location of the physical object;
obtain object data indicating a virtual location, a speed and an orientation of an augmented reality object in a virtual environment that corresponds to the physical environment, wherein the object data further indicates a behavior of the augmented reality object corresponding to the identified physical object;
generate a first view comprising the first video data and a representation of the augmented reality object superimposed over the first video data such that the representation appears to be within the physical environment at an apparent physical location corresponding to the virtual location and appears to move [[independent]]independently from movement of the first computing device and relative to the physical environment with the speed and the orientation of the augmented reality object in the virtual environment and with the behavior corresponding to the identified physical object; and 
generate a second view indicating the apparent physical location of the augmented reality object within the physical environment relative to the first physical location of the first computing device, 
the second view further indicating the speed and the orientation of the augmented reality object relative to the physical environment.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest wherein the first augmented reality video comprises a first view comprising first video data from a camera of the first computing device and an augmented reality object superimposed on the first video data such that the augmented reality object appears to move within the physical environment with a first speed and a first orientation relative to the physical environment, 
with a behavior corresponding to an identified physical object represented in the first video data, and independent from movement of the first computing device, and 
wherein the first augmented reality video further comprises a second view that indicates a first location of the augmented reality object relative to the first computing device and the first speed and the first orientation of the augmented reality object relative to the physical environment,
wherein the physical object is identified using a location of the physical object in the context of claim 21.

The prior art of record fails to teach or suggest obtain object data indicating a virtual location, a speed and an orientation of an augmented reality object in a virtual environment that corresponds to the physical environment, wherein the object data further indicates a behavior of the augmented reality object corresponding to the identified physical object;
generate a first view comprising the first video data and a representation of the augmented reality object superimposed over the first video data such that the representation appears to be within the physical environment at an apparent physical location corresponding to the virtual location and appears to move independently from movement of the first computing device and relative to the physical environment with the speed and the orientation of the augmented reality object in the virtual environment and with the behavior corresponding to the identified physical object; and 
generate a second view indicating the apparent physical location of the augmented reality object within the physical environment relative to the first physical location of the first computing device, 
the second view further indicating the speed and the orientation of the augmented reality object relative to the physical environment in the context of claim 27.

The prior art of record fails to teach or suggest generating a first view including the first video data from a camera of a first computing device and an augmented reality object superimposed over the first video data such that the augmented reality object appears to move in a first direction, with a behavior corresponding to the physical object represented in the first video data, independent from movement of the first computing device, and with a first speed relative to the physical environment;
generating a second view indicating an apparent physical location of the augmented reality object within the physical environment relative to the identified first physical location and indicating the first direction and first speed of the apparent movement of the augmented reality object within the physical environment; and
generating an augmented reality video comprising the first view and the second view in the context of claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619